Title: Patrick Gibson to Thomas Jefferson, 19 January 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir  Richmond 19th January 1814
          Immediately after my letter to you of the 8th Inst the price of flour became nominal, the few orders which had been received from Alexandria were complied with and no further purchases were made, so that, when on monday I received your favor of the 13th and endeavour’d according to your directions to effect a sale, I found that even 5$ could not be obtain’d—I have still hopes of getting that price, although I may be under the necessity of giving 60d/—I regret much I did not sell without waiting to hear from you, but like many others I thought it could not fall in the interim, but on the contrary expected it would rise—I send you $300. as you request in small notes
          With great respect I am Your obt ServtPatrick Gibson
        